Exhibit 10.1

 

AMENDMENT NO. 1

TO

CHIEF EXECUTIVE OFFICER STOCKHOLDERS AGREEMENT

 

March 17, 2005

 

WHEREAS, Samsonite Corporation (the “Company”) has previously entered into the
Chief Executive Officer Stockholders Agreement (the “Agreement”), dated as of
March 2, 2004, by and among the Company, ACOF Management, L.P., Bain Capital
(Europe) LLC, Ontario Teachers’ Pension Plan Board, (v) Marcello Bottoli, (vi)
Stonebridge Development Limited and (vii) The Bottoli Trust (now known as “The
Carry Trust”, said Carry Trust deemed to be the “CEO Trust”).  Capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Agreement;

 

WHEREAS, the Agreement currently provides, among other things, that “New
Executive Securities” shall be subject to the terms thereof, which term is
defined to include Common Stock acquired by the CEO, the CEO Trust or the CEO
Purchase Vehicle pursuant to the grant or exercise of Company stock options or
the conversion of New Preferred Shares;

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined to amend and restate the Company’s
FY 1999 Stock Option and Incentive Award Plan, as amended, in order, among other
things, to provide for the grant of awards other than stock options, which
awards may be, in whole or in part, in the form of, exercised for or settled in
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”);

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders that any shares of Common Stock acquired through
the grant, exercise or settlement of Common Stock-based awards other than stock
options should also be subject to the Agreement; and

 

WHEREAS, pursuant to the April 7, 2004 consent action of the Executive Committee
of the Board certain individuals (the “Authorized Officers”) are authorized to
approve, prepare and execute changes to the Agreement;

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.                                       The sixth recital of the Agreement is
amended in its entirety to read as follows:

 

WHEREAS, the CEO, the CEO Trust or the CEO Purchase Vehicle may also (i) receive
stock options or other awards from the Company from time to time that may be in
the form of, exercised for, or settled in, shares of common stock of the Company
and (ii) acquire common stock of the Company as a result of the conversion of
New Preferred Shares (in each case, such shares of common stock of the Company,
the “New Common Stock”), and the New Common Stock together with the New
Preferred Shares held by the CEO Purchase Vehicle and its respective Permitted
Transferees (collectively, the “New Executive Securities”) shall be subject to
the terms of this Agreement; and

 

--------------------------------------------------------------------------------


 

2.                                       The definition of “Original Cost” under
Section 10 of the Agreement shall be amended in its entirety to read as follows:

 

“Original Cost” shall mean the price paid by the CEO, the CEO Trust or the CEO
Purchase Vehicle for such New Executive Securities; provided that the price paid
for New Common Stock acquired pursuant to the grant, exercise or settlement of
Company awards described under clause (i) of the sixth recital of this Agreement
shall be the price, if any, set forth in the agreement evidencing such award.

 

Except as modified herein, the Agreement shall remain in full force and effect. 
This Amendment No. 1 to the Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
consti­tute one and the same instrument.  This Agreement may be executed by
telefacsimile signature and a telefacsimile signature shall constitute an
original signature for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the authorized representatives of the undersigned entities
set forth below, and the individual set forth below, have set their respective
hands as of the date first set forth hereabove.

 

Samsonite Corporation

ACOF Management, L.P.

 

 

 

 

By:

  /s/ Richard H. Wiley

 

By:

/s/ Eric Beckman

 

 

Name:

Richard H. Wiley

 

Name:

Eric Beckman

 

Title:

Chief Financial Officer

 

Title:

 

 

 

 

 

Bain Capital (Europe) LLC

Ontario Teachers’ Pension Plan Board

By Bain Capital Investors, LLC, its Manager

 

 

 

 

 

By:

/s/ Melissa Wong Bethell

 

By:

  /s/ Lee Sienna

 

 

Name:

Melissa Wong Bethell

 

Name:

Lee Sienna

 

Title:

 

 

Title:

Vice President, Private Capital

 

 

 

 

Baring Trustees (Guernsey) Limited As 

Stonebridge Development Limited

Trustee of The Carry Trust

 

 

 

 

 

By:

/s/ Charlotte Wilson /s/ Stefania Melia

 

By:

/s/ Stefania Tomasini

 

 

Name:

Charlotte Wilson and Stefania Melia

 

Name:

Stefania Tomasini

 

Title:

Authorised Signatories

 

Title:

Sole Director

 

 

 

 

 

  /s/

Marcello Bottoli

 

 

 

Marcello Bottoli

 

 

(signature page to Amendment No. 1 to Chief Executive Officer Stockholders
Agreement)

 

--------------------------------------------------------------------------------